Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement of Fusion Telecommunications International, Inc. (the "Company") on Form S-1 (333-195659) of our report dated March 30, 2015 on our audit of the consolidated financial statements as of December 31, 2014 and for the year then ended, which report is included in this Annual Report on Form 10-K to be filed on or about March 30, 2015. EisnerAmper LLP New York, New York March 30, 2015
